120 F.3d 268
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul CASTANEDA, Petitioner-Appellant,v.George A. SMITH, Warden, Corcoran State Prison, Respondent-Appellee.
No. 96-16849.
United States Court of Appeals, Ninth Circuit.
July 17, 1997.**

Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Paul Castaneda, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition.  Castaneda's sole contention on appeal is that there is insufficient evidence to support his conviction for voluntary manslaughter.  We have jurisdiction pursuant to 28 U.S.C. § 2253, and we review de novo.  See Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996).  We affirm for the reasons stated in the district court's order filed on May 27, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3